Exhibit 10.1
Charles J. Ledet
5200 Toler Street
Harahan, Louisiana 70123
     Re: Separation Agreement
Dear Chuck:
     This letter, upon your signature, will constitute the agreement between you
and ION Geophysical Corporation (hereinafter “Employer”) regarding the terms of
your separation from employment with Employer. This Agreement acknowledges the
parties’ desire to end the employment relationship on amicable terms.
1. Your employment will terminate effective on December 1, 2008.
2. You have received or will receive by separate cover information regarding
your rights to health insurance continuation and your retirement benefits. To
the extent that you have such rights, nothing in this Agreement will impair
those rights; more specifically, you waive no rights to bring an action pursuant
to 29 U.S.C. §1132(a)(1)(B) of the Employee Retirement Income Security Act or
the provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA) related to providing eligible employees the opportunity for continuation
of participation in the employer’s group health insurance plan under certain
circumstances.
3. You have returned or will immediately return to Employer any company property
and any trade secrets or other confidential information belonging to Employer,
including Employer computer equipment, documents and electronic files, employee
identification, keys, building access cards, and other property.
4. In consideration of your acceptance of this Agreement, and after the
effective date of this Agreement, the Employer will provide you with an
aggregate amount (the “Severance Payment”), minus applicable taxes and
withholdings, equal to $468,000.00, which Severance Payment will be paid to you
in equal installments over a period of 18 months at times consistent with the
regular payroll payments to employees of Employer, commencing within 15 days of
the date this Agreement becomes effective, as described in Section 10 of this
Agreement. This Severance Payment is a payment of wages in lieu of 18 months
notice. If you do not sign this Agreement, you will not receive any of the
additional consideration outlined above because you would not otherwise be
entitled to such consideration. For the avoidance of doubt, your right to
receive any remaining installments of the Severance Payment shall survive your
death.
5. Unless required or otherwise permitted by law, you will not disclose to
others any information regarding the following:
A. Any information regarding Employer’s trade secrets or any other confidential
information.

 



--------------------------------------------------------------------------------



 



B. The terms of this Agreement, the benefit being paid under it and the fact of
its payment (except that you may disclose this information to your spouse,
attorney, accountant or other professional advisor to whom you must make the
disclosure in order for them to render professional services to you; provided
that you instruct such persons to maintain the confidentiality of the
information just as you must).
6. Complete Release, Waiver of Claims and Covenant Not to Sue.
A. Release and Waiver: On behalf of yourself and your heirs, executors,
successors and assigns, you hereby irrevocably and unconditionally agree to
release Employer and its predecessors, subsidiaries, related entities, officers,
directors, shareholders, parent companies, agents, attorneys, employees,
successors and assigns (for purposes of this Section 6, hereinafter collectively
referred to as “Employer”), from all claims or demands you have, may have, or
may have had based on or in any way related to your employment with Employer,
the termination of that employment, or based on any previous act or omission by
or on behalf of Employer. You further agree to waive any right you may have with
respect to the claims or demands from which Employer is herewith released. This
release and waiver includes, but is not limited to, any rights or claims you may
have under the Age Discrimination in Employment Act (which prohibits age
discrimination in employment), Title VII of the Civil Rights Acts of 1964, as
amended (which prohibits discrimination in employment based on race, color,
national origin, religion or sex, including claims of sexual harassment), 42
U.S.C. §1981 (which prohibits race discrimination), claims under the Family and
Medical Leave Act, claims under the Fair Labor Standards Act and the federal and
state Equal Pay Acts (which prohibit paying men and women unequal pay for equal
work), the Rehabilitation Act of 1973 and the Americans with Disabilities Act
(which prohibit discrimination on the basis of handicap or disability), the
Employee Retirement Income Security Act, claims for discrimination or
retaliation under the Louisiana Employment Discrimination Law (codified in
Louisiana R.S. 23:332 et seq. and Louisiana R.S. 23:967, et seq.), claims for
discrimination or retaliation under the Louisiana Workers’ Compensation Act, and
any other federal, state or local laws or regulations prohibiting employment
discrimination. This release and waiver also includes any claims for wrongful
discharge, whether based on claimed violations of statutes, regulations or
public policy, or based on claims in contract or tort. This release and waiver
also includes any claims that you suffered any harm by or through the actions or
omissions of Employer, including, but not limited to, negligence claims and any
other tort or contract claims under state or federal law.
B. Scope of Release/Non-release of Future Claims based on subsequent acts or
omissions: This release and waiver, to which you voluntarily agree, covers all
claims or demands based on any facts or events, whether known or unknown by you,
that occurred on or before the effective date of this release. You fully
understand that if any of the facts or circumstances on which you premise your
execution of this release and waiver be found, suspected or claimed hereafter to
be other than or different from the facts and circumstances now believed by you
to be true, you nonetheless expressly accept and assume the risk of such
possible differences in fact or circumstances and agree that this release and
waiver shall be and remain effective notwithstanding any such difference in

2



--------------------------------------------------------------------------------



 



any such fact or circumstances. Employer acknowledges that you have not released
any rights or claims that you may have under the Age Discrimination in
Employment Act that arise after the date this release and waiver is executed.
C. No Future Lawsuits, Complaints, or Claims: You hereby waive your right to
file any charge or complaint against Employer arising out of your employment
with or separation from employment before any federal, state or local court or
any federal, state or local administrative agency, except where such waivers are
prohibited by law. This agreement, however, does not prevent you from filing a
timely charge with the EEOC (or with any other agency with similar provisions or
regulations concerning the regulation of releases between private parties)
concerning claims of discrimination, including a challenge to the validity of
the waiver contained in this agreement; although you hereby waive your right to
recover any damages or other relief in any claim or suit brought by or through
the EEOC or any other federal, state, or local agency on your behalf. You
acknowledge that you have no pending workers’ compensation claims and that this
agreement is not related in any way to any claim for workers’ compensation
benefits. You further acknowledge that you have no basis for such a claim. As
part of this agreement, you also promise not to make any disparaging remarks
about Employer.
7. Period for Review and Consideration of Release and Waiver of Claims: You
acknowledge receipt of the original version of this Agreement, including release
and waiver of claims and covenant not to sue. You have been given 45 days to
review and consider this Agreement, including the release and waiver of claims
and covenant not to sue, before signing it. You understand that you can sign
this Agreement at any time during the 45-day period. You agree that any changes
to this Agreement do not restart the running of the 45-day consideration period.
8. Denial of Liability: The parties agree that no statement or consideration
given in this Agreement or the execution of this Agreement by any party is
intended to or will constitute any evidence of wrongdoing or liability by any of
them, any such admission being expressly denied.
9. Encouragement to Consult with an Attorney: You acknowledge that you are
encouraged, at your own expense, to consult with an attorney before signing this
Agreement, including release and waiver of claims and covenant not to sue.
10. Right to Revoke Release and Waiver of Claims: This Agreement, including
release and waiver of claims and covenant not to sue, will be effective on the
eighth day after you sign the agreement. For a period of seven (7) days
following the execution of this Agreement by you, you may revoke this Agreement,
including the release and waiver of claims and covenant not to sue, and this
Agreement will not become effective or enforceable until the revocation period
has expired. You may revoke this Agreement by delivering a written notice of
revocation to Employer. If you revoke this Agreement, including the release and
waiver of claims and covenant not to sue, the agreement shall not be effective
or enforceable and you will not receive the payment(s) and/or benefit(s)
described herein to which you are not otherwise entitled under the law,
including, without limitation, the payment(s) and other benefits described in
Section 4 of this agreement. Revocation of this Agreement will have no effect on
your termination of

3



--------------------------------------------------------------------------------



 



employment.
11. Entire Agreement/Severability: This Agreement, including release, waiver and
covenant not to sue, contains all of the promises and covenants exchanged by the
parties, and would not have been agreed upon but for the inclusion of every one
of its conditions. The terms and conditions hereof constitute the entire
agreement between Employer and you and supersede all previous and
contemporaneous statements, communications, representations or agreements,
either written or oral, by or between Employer and you with respect to the
subject matter hereof (except for the terms of any confidentiality,
non-competition, non-solicitation, no-hire and/or proprietary information
agreements entered by you with or for the benefit of Employer in connection with
your employment and the terms of a Consulting Agreement entered into between you
and Employer on December 1, 2008). No contemporaneous or subsequent agreement or
understanding modifying, varying or expanding this Agreement shall be binding
upon either party unless in writing and signed by a duly authorized
representative of Employer and you. The release and waiver of claims and
covenant not to sue contained in Paragraph 6 of this Agreement are essential and
material parts of this Agreement.
12. Applicable Law and Venue: This Agreement shall be interpreted and construed
in accordance with and shall be governed by the laws of the State of Louisiana,
except to the extent that federal law may apply and have preempted effect. All
disputes arising under or relating to this Agreement shall be brought by the
parties in a court of competent jurisdiction in Houston, Harris County, Texas.
I KNOWINGLY AND VOLUNTARILY CHOOSE TO ACCEPT THE TERMS OF THIS AGREEMENT IN
CONNECTION WITH THE TERMINATION OF MY EMPLOYMENT.

             
/s/ Charles J. Ledet
      December 1, 2008    
 
           
Charles J. Ledet
      Date    

ION GEOPHYSICAL CORPORATION

                 
By:
  /s/ Signed       December 1, 2008    
 
               
 
          Date    

4